Citation Nr: 0209234	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  98-10 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for status post right 
inguinal hernia with ilioinguinal nerve neuralgia and scar, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from October 1987 to November 
1991.

This appeal arises from the July 1997 rating decision from 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana Regional Office (RO) that increased the evaluation 
of the veteran's service connected status post right inguinal 
hernia with ilioinguinal nerve neuralgia from 0 percent to 10 
percent.  

This case was remanded in November 1999 for further 
development.  The case was thereafter returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to an 
increased rating for status post right inguinal hernia with 
ilioinguinal nerve neuralgia and scar, currently evaluated at 
10 percent has been obtained by the RO.

2.  The veteran does not have a recurrent right inguinal 
hernia.  He has neuralgia of the ilio-inguinal nerve.  The 
scar related to the status post right inguinal hernia is not 
tender, painful, or poorly nourished with repeated 
ulceration.  Any work limitation due to the service connected 
status post right inguinal hernia is taken into account in 
the rating assigned. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post right inguinal hernia with ilioinguinal nerve neuralgia 
and scar, have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326); 38 C.F.R. §§ 3.102, and Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.20, 4.27, 4.114, 4.118, 4.124, 4.124a, 
Diagnostic Codes 7338, 7803, 7804, 8530, 8730 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the veteran's increased rating claim for right inguinal 
hernia.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
regard there has been notice as to information needed, 
examinations have been provided, treatment records have been 
obtained, and there have been rating decisions and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  These regulations provide no additional duties, 
are not more favorable to the veteran than the statute, and 
are satisfied as all appropriate notice and development has 
otherwise been accomplished as discussed elsewhere.

The veteran and his representative through letters and 
statements of the case with supplements thereto, have been 
notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  There is no evidence that there 
are additional records that should or could be obtained, nor 
is there evidence that the administration of another 
examination or other development is necessary.  38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

It is noted that evidence was received by the RO, to which a 
Supplemental Statement of the Case (SSOC) was not prepared.  
This evidence, a VA examination and private treatment 
records, were obtained pursuant to a different claim.  Some 
of these records do describe the veteran's status post right 
inguinal hernia; however, they do not show a different 
disability picture that that described in the evidence 
addressed in the SOC and SSOCs in this case.  Therefore, the 
Board finds that there would be no useful purpose in 
remanding for the issuance of a SSOC.  Further, the 
representative has had an opportunity to review the 
documents, thus the contents are known.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran's service connected status post right inguinal 
hernia is rated under Diagnostic Code 7338-8530 (A hyphenated 
code is used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluations assigned.  See, e.g., 38 C.F.R. §§ 4.20, 
4.27 (2001)).  Diagnostic Code 7338 is for inguinal hernia, 
and under applicable criteria, a 0 percent evaluation is 
warranted for inguinal hernia, small reducible, or without 
true hernia protrusion.  A 0 percent evaluation is also 
warranted for inguinal hernia, not operated but remediable.  
A 10 percent evaluation is warranted for inguinal hernia, 
postoperative recurrent, readily reducible and well supported 
by truss or belt.  A 30 percent evaluation is warranted for 
inguinal hernia, small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.  A 60 percent evaluation is warranted for 
inguinal hernia, large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114. 

Under Diagnostic Code 8530, for ilio-inguinal nerve, a 0 
percent rating is warranted for mild to moderate paralysis 
and a 10 percent evaluation is warranted for severe to 
complete paralysis of the nerve.  Diagnostic Code 8730 is for 
neuralgia of the ilio-inguinal nerve.  38 C.F.R. § 4.124a.  
Neuralgia, crania or peripheral, is to be rated on the same 
scale, with a maximum equal to moderate incomplete paralysis; 
see nerve involved for diagnostic code number and rating.  
38 C.F.R. § 4.124.

The veteran contends that his service connected right 
inguinal hernia repair should be rated higher as he has a 
numbness sensation around the scar, a burning sensation from 
the scar area to the inside of his right leg and pain at the 
bottom of the scar area that increases during physical 
activity or when pressure is applied to the area.  This 
reportedly has interfered with his work.

The evidence shows that an evaluation higher than the 
currently assigned 10 percent is not warranted.  On VA skin 
and neurological examinations in April 1997 and January 2000, 
motor examination revealed normal muscle mass strength and 
tone in both lower extremities.  There is numbness, 
paresthesia, reported burning sensation, and diminished pin 
prick around the scar on the right inguinal area.  The 
veteran has been diagnosed with right ilioinguinal nerve 
neuralgia.  The scar of the right ilioinguinal area is 
described as being of normal color, not tender, not 
disfiguring, with no ulceration, no underlying tissue loss, 
no limitation of function due to the scar, and with no 
increased sensitivity.  There was no recurrence of the hernia 
in the right inguinal region.  The veteran has reported that 
he did not use a truss or belt.  The veteran's private 
physician indicated that the veteran had ilioguinal and/or 
genitofemoral nerve entrapment on the right and the veteran 
may benefit from differential and therapeutic pain blocks.

The record does not support the veteran's claim for a rating 
in excess of 10 percent for his service connected status post 
right inguinal hernia with ilioinguinal nerve neuralgia and 
scar, under the rating criteria for inguinal hernia, as there 
is no evidence of recurrence of the inguinal hernia or the 
need for a truss or belt.  The record does not support a 
higher rating under the rating criteria referable to the 
ilioinguinal nerve, as the veteran has been diagnosed with 
neuralgia, and the maximum evaluation would be 0 percent for 
moderate paralysis of the nerve.

Further, as there is no evidence that the veteran's scar 
related to the service connected status post right inguinal 
hernia is poorly nourished with repeated ulceration or is 
tender and painful on objective demonstration, there is no 
showing that a compensable rating is warranted for the scars 
related to the service connected disability.  See Esteban; 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2001).

Moreover, while the veteran has complaints referable to work 
limitations due to the status post right inguinal hernia with 
ilioinguinal nerve neuralgia and scar, there is no clinical 
showing of symptomatology as would be required for a higher 
rating.  Any such symptomatology is again taken into 
consideration in the evaluation currently assigned. 

In summary, it is the conclusion of the Board that there is 
no symptomatology related to the service connected status 
post right inguinal hernia with ilioinguinal nerve neuralgia 
and scar that would provide for a higher rating and as such, 
the higher rating is not assigned.  The evidence is not so 
evenly balanced as to give rise to a reasonable doubt.  
38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 10 percent for status 
post right inguinal hernia with ilioinguinal nerve neuralgia 
and scar is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

